DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 2-3 and 5-21 is/are pending.  Claim(s) 17-21 is/are withdrawn.  Claim(s) 1 and 4 is/are canceled.
	Response to Arguments
Applicant’s arguments, filed 3/8/2022, with respect to the claim objection have been fully considered and are persuasive.  The objection of claim 5 has/have been withdrawn due to the Applicant’s amendment. 
Applicant’s arguments, filed 3/8/2022, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive, except for claim 11 at #15 in the 11/10/2021 Office Action.  The 35 USC 112(b) rejections of claims 2-10 and 12-16 has/have been withdrawn due to the Applicant’s amendments, except as noted supra. 

Applicant’s arguments with respect to claims 2-3 and 5-16 have been considered but are moot in view of the new grounds of rejection.  The Examiner notes the change in prior art was necessitated by the Applicants amendments.
Applicant argues the amended claim language is not taught by the prior art.  These arguments are moot as new prior art is cited herein to teach these features. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application will determine what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 2-3 and 5-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,617,514. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘514 application claims a device substantially as claimed, but claims the limitations of the device separately and not in combination, as required by the instant application. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the claimed device of the ‘514 application to combine each of its separately claimed limitations into a single device, as it is a mere combination of elements that produces predictable results of an endoluminal device having a frame member and flexible tubular wall. The flexible tubular wall securing the frame member from a generally frustroconical shape to a substantially cylindrical shape creating an internal bias that resists inward deflection when the device is compressed to a smaller diameter, as claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “inward deflection’. It is unclear if this is the same deflection introduced in preceding claim(s) or a new reference to a separate inward deflection. For purposes of examination the Examiner considers this language to be “the inward deflection”.

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 2-3 and 5-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeMarais, et al (DeMarais) (US 6,355,057 B1) in view of Vonesh, et al (Vonesh) (US 2001/0053929 A1).
Regarding Claim 2, DeMarais teaches an endoluminal device (e.g. Figures 1, 7-9, 10B, abstract; embodiment having the annular ring of the shape in Figure 10B) having an abluminal surface and a luminal surface (e.g. column 4, line 66 to column 5, line 11, lumen; there is inherently an abluminal surface) and including a smaller diameter configuration and a larger diameter deployed configuration (e.g. abstract), the endoluminal device comprising: 
a frame member having a generally frustoconical shape (e.g. Figures 1, 7-9, 10B, frame #20; frustoconical in the configuration in Figure 8A); and 
a flexible tubular wall (e.g. Figure 1, #18). 

DeMarais discloses the invention substantially as claimed but fails to teach the flexible tubular wall configured to couple or secure to the frame member to constrain the frame member from the generally frustroconical shape to a substantially cylindrical shape to create an internal structural bias relative to the luminal surface that resists inward deflection in response to transition to the smaller diameter configuration.
Vonesh teaches a stent constrained by a flexible tubular wall that is configured to couple or secure to the frame member to constrain the frame member (e.g. [0014]) from the generally frustroconical shape (e.g. Figure 10) to a substantially cylindrical shape (e.g. Figure 1, delivery configuration) to create an internal structural bias relative to the luminal surface that resists inward deflection in response to transition to the smaller diameter configuration (e.g. [0014]).
DeMarais and Vonesh are concerned with the same field of endeavor as the claimed invention, namely stents of multiple rings connected together via a graft material. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DeMarais such that the flexible tubular wall performs the functions supra as taught by Vonesh in order to provide a mechanism to control expansion of the device (e.g. Vonesh, [0077]). 

The combination of DeMarais and Vonesh teaches: 
wherein the frame member has an outward bias (e.g. DeMarais, column 8, lines 20-41; the superelastic material has an outward, expanding, bias) including one or more protrusions that project radially outward when the frame is in an unconstrained state (e.g. DeMarais, Figures 8A, peaks, peaks at larger radius end), the protrusions being compressed radially inwardly and secured in a more cylindrical shape through coupling of the flexible tubular wall to the frame member such that the frame member is in a constrained state (e.g. Vonesh, [0014], in the combination, the frame and the flexible tubular wall are connected in the manner described in Vonesh); and 
wherein the outward bias of the frame member in the constrained state exhibits an increased internal structural bias in a direction of the one or more protrusions of the frame member as defined in the unconstrained state (this direction is radially outward, as the graft of Vonesh constrains the frame, the frame’s outward bias is radially outward). 

Regarding Claim 3, the flexible tubular wall is fixedly secured or coupled to the frame member at a single or a plurality of locations along the abluminal or the luminal surface of the frame member (e.g. Vonesh, [0056]).
Regarding Claim 5, the internal structural bias resists infolding or invagination of the device along a portion of the frame member having the one or more protrusions (e.g. Vonesh, [0014], the resistance is along all of the frame which includes the protrusions).
Regarding Claim 6, the flexible tubular wall includes one or more flexible tubular layers that are coupled to the frame member at, along or near the one or more protrusions (e.g. Vonesh, Figure 10) to partially or substantially smooth, flatten, or lessen the one or more protrusions to the substantially cylindrical shape (e.g. Vonesh, Figure 10, [0014], the graft material prevents further radially outward expansion and therefore lessens the protrusions toward the cylindrical shape relative to where they would be located without the graft’s constraining force).
Regarding Claim 7, the internal structural bias is a resistance to radial deformation that varies circumferentially or peripherally about a cross-section generally normal to a longitudinal axis of the luminal surface (e.g. Vonesh, Figure 10, as the wire of each ring varies along the cross-sectional direction claimed, the bias at different locations around that given circumference also varies with respect to radial deformation, of the overall device).
Regarding Claim 8, the resistance is at a maximum at a middle portion of the frame member where the one or more flexible tubular layers are coupled to the frame member (the resistance is greatest at middle portions of the frame, where the peaks are at the middle of a pair of struts; at the given cross-section (claim 7), the radially outward force of the frame is greatest at these middle portions and therefore the resistance of the graft to that outward force is greatest to counter it as in Vonesh, [0014]).
Regarding Claim 9, the one or more protrusions includes at least one of elevations, ridges, projections, recessions, indentations or outwardly extending features relative to the frame member in the substantially cylindrical shape (e.g. DeMarais, Figures 8A-B, the protrusions are at least outwardly (radially) extending features in Figure 8A relative to the cylindrical shape).
Regarding Claim 10, the frame member is configured to resist the inward deflection relative to the luminal surface (as discussed supra the frame pushes radially outward and therefore causes the final device having the frame and the graft to resist inward deflection, e.g. Vonesh, [0014]) in response to a squeezing force of a radial crusher transitioning the frame member and the flexible tubular wall to the smaller diameter configuration (because the frame pushes radially outwardly it inherently resists the squeezing force of a radial crusher during compression).
Regarding Claim 11, the frame member is configured to resist inward deflection (discussed supra for claim 10) and maintain the substantially cylindrical shape (e.g. Figures 1, 8B).

Regarding Claim 12, the combination of DeMarais and Vonesh teaches a device for treatment of vascular conditions (discussed supra for claim 2), the device comprising: 
an endoluminal device having a smaller diameter configuration and a deployed configuration (discussed supra for claim 2), the endoluminal including: 
a frame member having an outward bias (discussed supra for claim 2) and one or more protrusions (discussed supra for claim 2) spaced about a perimeter of the frame member that project radially outward when the frame is in an unconstrained state (discussed supra for claim 2), and 
a flexible tubular wall (discussed supra for claim 2) configured to couple or secure to the frame member to constrain the one or more protrusions radially inwardly to a substantially cylindrical shape such that the frame member is in a constrained state (discussed supra for claims 2 and 5), wherein the outward bias of the frame member in the constrained state exhibits an increased structural bias (discussed supra for claims 2, 5, and 7) that resists deflection of the device in a direction opposite that of the one or more protrusions as defined in the unconstrained state (the protrusions extend radially outward, the frame force is radially outward, the graft force is radially inward with respect to the frame force, which is opposite the direction of the protrusions) in response to transition to the smaller diameter configuration (discussed supra for claim 2, the overall device resists this inward deflection);
a sheath (e.g. DeMarais, column 6, lines 10-20) configured to maintain the device in the smaller diameter configuration and release deploy the device to the deployed configuration (e.g. DeMarais, column 6, lines 10-20) without infolding or invagination (discussed supra for claims 2 and 5-12 discussion of forces countering infolding).

Regarding Claim 13, the structural bias resists the infolding or invagination of the device along a portion of the frame member having the one or more protrusions (discussed supra for claim 5).
Regarding Claim 14, the structural bias is a resistance to radial deformation that varies circumferentially or peripherally about a cross-section generally normal to a longitudinal axis of a luminal surface of the device (discussed supra for claim 7).
Regarding Claim 15, the resistance is at a maximum at a middle portion of the frame member where one or more flexible tubular layers are coupled to the frame member (discussed supra for claim 8).
Regarding Claim 16, the frame member is configured to resist the inward deflection in the direction opposite of the one or more protrusions in response to a squeezing force of a radial crusher transitioning the frame member and the flexible tubular wall to the smaller diameter configuration (discussed supra for claims 12 and 10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        6/18/2022